Citation Nr: 0104326	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for psychophysiological 
gastrointestinal reaction.  

3.  Entitlement to a compensable rating for a lesion of the 
right anterior chest.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and son

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 1992 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a back disorder, and denied 
compensable ratings for a lesion of the right anterior chest, 
and post-operative residuals of a sebaceous cyst; and a 
February 1994 rating decision which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for psychophysiological 
gastrointestinal reaction.  The veteran appealed these 
determinations to the Board.  

In an April 1996 decision, the Board found that new and 
material evidence had not been presented, and denied 
reopening the claims for service connection for a back 
disorder and psychophysiological gastrointestinal reaction; 
denied a compensable rating for a lesion of the right 
anterior chest; and granted a 10 percent rating for post-
operative residuals of a sebaceous cyst.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In a May 2000 decision, 
the Court affirmed the grant of a 10 percent rating for post-
operative residuals of a sebaceous cyst; vacated the 
remaining portion of the Board's April 1996 decision, and 
remanded three issues to the Board for further consideration 
pursuant to the Court's decision.  

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for 
psychophysiological gastrointestinal reaction, and 
entitlement to a compensable rating for a lesion of the right 
anterior chest will be addressed in the Remand portion of 
this decision.

In several statements provided to the RO, it appears that the 
veteran's attorney may be raising the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  This issue, which is 
not inextricably intertwined with the issues before the 
Board, has not been adjudicated by the RO and has not been 
certified for appellate review.  It is referred to the RO for 
any appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In January 1957, the RO denied the veteran's original 
claim for service connection for a back disorder, based upon 
a finding that there was no medical evidence of a current 
back disability; the veteran did not appeal this decision and 
it became final.  

3.  Additional evidence received since the January 1957 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1957 decision of the RO that denied the 
veteran's claim for service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (2000).  

2.  The additional evidence received subsequent to the 
January 1957 RO decision is new and material, and the claim 
for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a January 1957 rating decision, the RO denied the 
veteran's original claim for service connection for a back 
disorder based on a finding that a back disability was not 
shown by the evidence of record.  The veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO decision, 
included service medical records which showed that the 
veteran was seen on one occasion for complaints of low back 
pain for three to four days duration.  Upon separation 
examination in November 1954, clinical evaluation of the 
spine was normal.  Also of record was a medical statement, 
dated in November 1956, which indicated that the veteran 
complained of pain in his abdomen and back.  No abnormal 
findings related to the back were indicated, and there was no 
clinical diagnosis of a back disability.  The physician had 
remarked that he did not have any transcripts of office 
records.  

Additional evidence associated with the veteran's claims file 
since the January 1957 rating decision includes VA 
examination reports; VA outpatient treatment records; private 
treatment records from Morris A. Barfield, M.D., Herbert A. 
Saltzman, M.D., James Green, M.D., and James E. Kenney, M.D.; 
private treatment records from Duke Medical Center; and the 
veteran's testimony provided at personal hearings before a 
hearing officer at the RO in August 1992 and July 1994.  

In his February 1993 statement, Dr. Kenney related that 
degenerative joint disease was subtle and gradual at its 
inception.  He acknowledged that there was a lack of 
cumulative documentation of treatment during and shortly 
after the veteran's military service which made it difficult 
to determine whether his current back disability was related 
to his military service.  However, he opined that it was 
reasonable and sensible to believe that the veteran's 
osteoarthritis may have been present during his service, and 
that such a relationship to service may not be ruled out.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the January 1957 
denial.  As suggested by the factual background set out 
above, evidence available to the RO in January 1957 showed 
that the veteran was seen for complaints of back pain in 
service on one occasion.  Upon separation examination in 
November 1954, his spine was found to be clinically normal.  
Other evidence of record failed to show that the veteran had 
a current back disability that was related to his military 
service.  However, the veteran has submitted a private 
medical statement, dated in February 1993, which sets forth 
an opinion that it was possible that the veteran's current 
osteoarthritis of the lumbosacral spine was present in 
service.  The Board finds that this additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge, supra.  Hence, the Board concludes that the veteran 
has submitted new and material evidence, and the claim for 
service connection for a back disorder is reopened.  


ORDER

New and material evidence has been submitted and the claim 
for service connection for a back disorder is reopened, 
subject to the Remand directives outlined below.  


REMAND

Initially, it is noted that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  Accordingly, the RO should take 
appropriate action to comply with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In addition, as noted above, the standard for determining 
whether new and material evidence has been submitted has been 
changed.  See Hodge, supra.  Since the Board had applied the 
impermissibly restrictive standard for determining whether 
new and material evidence had been submitted to reopen the 
claim for service connection for psychophysiological 
gastrointestinal reaction in its April 1996 decision, as 
specifically overruled by Hodge in 1998, the Court remanded 
the matter to the Board for application of the correct 
standard.  Since the veteran's claim was also adjudicated by 
the RO under that same impermissibly strict standard, the 
veteran has been prejudiced.  Therefore, the Board must 
remand the new and material evidence claim to the RO for 
readjudication under the proper standard, as well as proper 
notification of the evidence required in order to reopen a 
previously denied claim in compliance with the Veterans 
Claims Assistance Act of 2000.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  (Although the Board has addressed the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for a back disorder 
in the decision above, the Board finds that, in light of the 
decision rendered, there has been no prejudice to the veteran 
in this regard).  Bernard, supra.  

Furthermore, the regulations pertaining to rating respiratory 
disorders were revised, effective October 7, 1996.  The 
amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  61 Fed. Reg. 46720 through 46722 (September 5, 
1996).  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  The supplementary information 
published with the amended rating criteria indicate that the 
American Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary function after optimum therapy.  Id., 46723.  The 
notes indicate that the results of such tests, i.e., after 
bronchodilator, reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  

The Court of Appeals for Veterans Claims has held that, where 
a pertinent law or regulation changes after a claim has been 
filed or reopened but before the administrative and/or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also 
Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order).  Therefore, 
this issue must also be remanded to the RO for a VA 
examination and readjudication pursuant to the new rating 
criteria as well as consideration of the Veterans Claims 
Assistance Act of 2000 noted above.  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, including informing 
the veteran specifically what types of 
evidence would constitute "new and 
material" evidence to reopen his claim 
for service connection for 
psychophysiological gastrointestinal 
reaction.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO, through the veteran's 
attorney, should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
claimed disabilities, since April 1996.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

3.  The veteran, through his attorney, 
should be invited to submit additional 
medical statements from Dr. Kenney, 
including copies of relevant treatment 
reports which may support his opinions 
related to the veteran's back disability 
and respiratory residuals associated with 
the lesion of the right anterior chest.  
In particular, Dr. Kenney should be asked 
to explain why he believes the veteran's 
respiratory disorders are moderate to 
severe in nature.  He should include a 
recitation of all clinical findings, test 
results, and laboratory reports that 
support his assertions.  

4.  The RO should inform the veteran, 
through his attorney, of the elements of a 
claim for an extraschedular evaluation 
under 38 C.F.R. 3.321(b)(1).  The veteran 
should be asked to furnish employment 
records verifying that he experiences 
marked interference with employment or 
that he has had frequent periods of 
hospitalization due to his service 
connected lung disability.  This evidence 
may include records pertaining to lost 
time or sick leave used due to the 
disability, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.  

5.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records that are not 
already in the file must be associated 
with the claims folder.  

6.  If the VA is unable to obtain all 
relevant records, the veteran, through his 
attorney, should be notified of the 
records VA has been unable to obtain, the 
efforts taken by the Secretary to obtain 
those records, and any further action to 
be taken by VA with respect to the claim.  

7.  The RO should order a VA respiratory 
examination and furnish the physician 
conducting the examination with the old 
and revised regulations concerning 
diseases of the lungs and pleura.  The 
purpose of the examination is to determine 
the level of disability associated with 
his service-connected lesion of the right 
anterior chest (Ghon complex).  The 
examination should note whether any 
tuberculosis is active.  If not active, 
the date of last activity should be noted.  
All tests deemed indicated by the examiner 
or the relevant rating criteria (i.e., 
pulmonary function tests and DCLO) should 
be accomplished.  The examiner should 
describe all complaints and objective 
findings associated with the disability.  
If there is objective evidence to confirm 
the presence of symptomatology reported by 
the veteran, the examiner should so note 
and discuss the severity thereof.  The 
examiner should note whether any 
tuberculosis ever consisted of moderately 
advanced lesions or far advanced lesions.  
As to any residuals, the examiner should 
note whether the condition is more closely 
analogous to bacterial infection of the 
lung, interstitial lung disease, mycotic 
lung disease, or restrictive lung disease, 
categories provided under the revised 
criteria.  As to the old regulations, the 
examiner should note whether the lung 
disease is more closely analogous to 
chronic bronchitis, bronchiectasis, 
bronchial asthma or pulmonary emphysema.  
As to the old and new rating criteria, the 
examiner should assure that all medical 
findings are provided as set forth in the 
most closely analogous rating codes under 
the old and revised regulations so that 
the undersigned may assign a percentage 
rating.  The examiner should also review 
Dr. Kenney's February 1993 statement and 
indicate for the record why he agrees or 
disagrees with Dr. Kenney's conclusion.  

8.  The veteran should be afforded a VA 
orthopedic examination.  Before evaluating 
the veteran, the examiner should review 
the claims folder, in particular the 
service medical records, which should be 
provided to him/her prior to the 
examination.  After the examination (which 
should include any tests deemed indicated 
by the examiner) and a review of the 
record, the examiner should provide 
answers to the questions posed below.  The 
responses and opinions provided should 
reflect review of all pertinent material 
in the claims folder and include a 
complete rationale.  

Each response should be numbered with a 
Roman numeral to correspond with the 
question posed.  It is imperative that the 
examiner preface his/her answer with any 
underlined standard of proof.  

I.  Does the veteran currently have a 
chronic back disorder?  If yes, 
please list all relevant clinical 
diagnoses.  

II.  If the veteran currently has a 
chronic back disorder, is it at least 
as likely as not that the current 
condition had its onset in service, 
including the incident of back pain 
for which he was seen in service, or 
is otherwise related to the veteran's 
military service?  The examiner 
should also note for the record 
whether he agrees or disagrees with 
the opinion set forth by the 
veteran's private physician, Dr. 
Kenney, in February 1993, and explain 
the rationale for his/her statement.  

9.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to assist 
have been fully carried out, the RO should 
readjudicate the issue of whether new and 
material evidence has been presented to 
reopen the claim for service connection 
for psychophysiological gastrointestinal 
reaction in accordance with the provisions 
of 38 C.F.R. § 3.156(a), and the guidance 
set forth in Hodge, supra.  The RO should 
also readjudicate the issues of 
entitlement to service connection for a 
back disorder; and entitlement to a 
compensable rating for a lesion of the 
right anterior chest, under both the old 
and the new rating criteria in accordance 
with the guidance expressed in Karnas, 
DeSousa, supra.  Finally, the RO should 
consider whether referral for an 
extraschedular evaluation is warranted.  
If any of the determinations remain 
adverse to the veteran, he and his 
attorney should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
Member, Board of Veterans' Appeals

 


